Citation Nr: 0118201	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  96-52 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot and 
ankle disability claimed as secondary to radiation therapy 
for plantar warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945 and from September 1947 to September 1954.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 1993 rating decision by the Des Moines, Iowa 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This claim was raised during a March 1993 hearing held 
at the Des Moines, Iowa RO before C.W. Symanski, who is the 
member of the Board rendering the final determination in this 
claim and was designated by the Chairman of the Board to 
conduct that hearing.  See 38 U.S.C.A. § 7102 (West 1991).  
The Chicago, Illinois RO is currently handling the veteran's 
appeal.  The Board remanded this claim in July 2000.


FINDINGS OF FACT

1.  The veteran received a probable radiation dose of not 
more than 2400 rads to each foot in service.

2.  Bilateral ankle and foot disabilities were not present 
during service, or within one year of separation from such 
service, and were not the result of in-service radiation 
treatment for plantar warts.


CONCLUSION OF LAW

Bilateral foot and ankle disability, claimed as secondary to 
radiation therapy for plantar warts, was not incurred in or 
aggravated by service, nor can it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a)(1), 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  This change in the 
law is applicable to the claim on appeal.  VCAA, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the veteran and 
his representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate his claim.  The testimony and evidence that he 
has presented, to include medical treatise information and 
information obtained from the National Archives Records 
Administration (NARA), reflects his understanding of the 
dispositive issues of the case.  He has indicated that many 
of his private clinical records of treatment, to include 
medical records closer in proximity to his discharge from 
service, are unavailable and unobtainable.  He has submitted 
all available private treatment records.  In March 2001, he 
waived his right for RO consideration of additional evidence 
he submitted directly to the Board.  The Board does not 
discern the existence of any specifically identified and 
available evidence which may be pertinent to this claim.  

In this case, the RO has obtained all available service 
medical records (SMR's) and exhausted all reasonable attempts 
to obtain records from alternate sources, such as Surgeon 
General Office (SGO) extract records, for any SMR's that may 
have been destroyed in a 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri.  The absence of any 
SMR's are not prejudicial in this case as the veteran's 
testimony describing the frequency of his radiation treatment 
is sufficient to supplement the record.  See Bennett v. 
Brown, 10 Vet. App. 178, 183 (1997) (a lay person is 
competent to provide observable facts such as the termination 
date of radiation treatment).  The RO has also associated his 
VA clinical records and Social Security Administration (SSA) 
records with the claims folder and obtained VA opinion, based 
upon review of the claims folder, regarding his probable dose 
exposure history and probable etiology of his claimed 
disability.  As such, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  Therefore, the Board 
finds no prejudice accrues to the veteran in proceeding with 
his claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Organic diseases of the nervous system 
may be granted service connection on a presumptive basis, 
even though there is no evidence of such disease during 
active service, if manifest to a compensable degree within 
one year from discharge from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2000).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).

The veteran contends that he manifests residual disability of 
the feet and ankles as a result of radiation therapy for 
plantar warts in service.  His testimony and statements of 
record reflect his history of undergoing two (2) treatments 
of "RADIO THERAPY" for plantar warts on each foot.  This 
treatment was conducted in the field while under combat 
conditions in Algiers, North Africa.  At the time of 
treatment, he was informed that the long-range effects of his 
therapy were unknown.  He denies any subsequent foot and/or 
ankle problems in service.  He has given conflicting accounts 
as to when he first received post-service treatment for the 
onset of bilateral burning foot pain with ankle swelling.  In 
this regard, he recalls being treated by Dr. Claude I. Ellis 
for foot problems in 1946, but other statements of record 
refer to the onset of these symptoms in approximately 1948 or 
1949.  He also recalls treatment at US Medical Facilities in 
1948 and 1953 and with Drs. S.Z. Frazier and G.A. Goshgarian 
thereafter.  He was first treated for "severe foot pain and 
ankle swelling" by Dr. G. Raymond Gavery in January 1976.  
At that time, he manifested a normal uric acid and no gout 
was found.  In March 1976, he was treated for possible gout 
by Dr. James Creath.  He was later seen at VA facilities.

The veteran's available SMR's do reflect that he was referred 
to a surgical clinic for a wart recheck in November 1949.  
Otherwise, there are no treatment records pertaining to 
radiation treatment for plantar warts.  He was given a 
profile for flat feet in service.  His skin examinations were 
significant only for an appendectomy scar.  There was no 
reported history of skin reddening, blistering, fatigue, 
nausea, vomiting and/or loss of hair.  A reenlistment 
examination did reveal complaint of unspecified "neuritis," 
but he denied having "had foot trouble," "lameness," or 
"bone, joint, or other deformity" at that time.

The veteran's available post-service medical records first 
reflect his treatment for left foot problems by Dr. Gavery in 
March 1976.  At that time, he was experiencing left foot 
discomfort with limitation of motion of the 1st metacarpal 
joint.  His findings included slight soreness over the bunion 
area, limited motion of the 1st metacarpal joint, minimal 
swelling and increased uric acid.  He was given a diagnosis 
of degenerative arthritis of the 1st metacarpal joint with 
strain and possible gout.  His uric acid returned to the 
upper limits of normal after treatment with Benemid.  He 
received treatment for primary writing tremor by Drs. Harold 
L. Klawans and Gaspar Goshgarian in 1980.  An SSA examination 
that same year was silent as to a bilateral foot and/or ankle 
disability.  The only pertinent finding indicated that he 
walked normally without support.  An April 1981 VA 
examination did not reflect complaint of bilateral foot 
and/or ankle disability or gross deformities of the bones, 
joints and extremities.  

In pertinent part, the veteran's August 1991 VA examination 
report next records his complaint of left foot pain.  A 
February 1992 VA clinical record first documents his 
complaint of intermittent foot pain following "2 or 3" 
radiotherapy treatments in service.  His subsequent 
examinations were significant for findings of edema of the 
feet and ankles and decreased plantar flexion with dorsalis 
pedis (DP) and posterior tibial (PT) pulses that were 
difficult to elicit.  An electromyography (EMG) and nerve 
conduction velocity study revealed axonal neuropathy.  His 
assessments included "foot pain - probably iatrogenic 
neuropathy 2º (secondary) to radiation exp[osure]," distal 
symmetric axonal polyneuropathy "maybe 2º to radiation," 
peripheral axonal neuropathy "? 2º radiation of feet 
1940s," gout, cellulitis and vascular insufficiency.

In February 1999, a VA staff dermatologist reviewed the 
claims folder in an attempt to provide opinion regarding the 
nature and probable etiology of the veteran's foot and ankle 
disorder.  The staff dermatologist noted that the veteran had 
not received recent VA treatment for plantar warts.  A nerve 
conduction velocity study in 1995 showed objective evidence 
of neuropathy including the sural nerve supplying the feet.  
His arm-ankle indices did not show any circulatory 
compromise.  His records disclosed complaint of neuropathy 
symptoms since 1981.  The examiner indicated that a 
neurologist was more qualified to address the veteran's 
symptomatic pain and neuropathy.  Nonetheless, the examiner 
did indicate that, although it was possible, he had no way of 
knowing whether the veteran's dysthesia was caused by a 
procedure performed 56 years ago.

In January 2001, the veteran underwent VA peripheral nerves 
examination with benefit of review of his claims folder.  He 
reported unsuccessful surgical treatment for verruca 
plantaris while stationed in North Africa in World War II.  
He subsequently underwent one (1) to two (2) doses of 
radiation therapy to each foot from a field hospital 
diagnostic radiological unit in 1943.  He indicated that the 
irradiated areas were masked through a small metal port.  He 
complained of the onset of a burning sensation from the feet 
to the ankles, left greater than right, in approximately 1948 
or 1949.  This sensation increased in severity in 1954.  A 
nerve conduction study in 1995 had shown the absence of the 
sural sensory nerve action potential in both legs and 
increased signs of denervation in the distal muscles of the 
left lower leg consistent with an axonal neuropathy.  He 
denied a history of diabetes mellitus or significant alcohol 
consumption.  He worked for a number of years as an 
electronic technician.  

On examination, the veteran had 1+ left foot edema and trace 
right foot edema.  His pulses were absent in the both feet 
and ankles.  His skin was scaly with some maceration between 
the 4th and 5th right toes.  There was subjective decrease to 
single fiber sensory testing in a stocking distribution just 
above the ankles bilaterally.   Reflexes were 2+ except for 
an absent left ankle.  He was given diagnoses of axonal 
peripheral neuropathy, dermatophytosis and peripheral 
vascular disease.  The examiner also provided opinion 
regarding the probable etiology of the veteran's peripheral 
neuropathy as follows:

"It requires greater than 6000 rads of ionizing 
radiation to produce nerve damage and symptoms 
will then onset four to thirty months following 
such as exposure.

Popp and Olds (in 1938) recommended a dose of 
1200 rads through 0.5 mm. of aluminum at 40 cm. 
for treatment of verruca plantaris and 
presumably physicians of 1943 would have 
targeted a dosage in that range.

After discussion with radiographers it is known 
that it is highly unlikely that a portable 
field radiological unit of 1943 could generate 
a beam capable of producing 6000 rads of 
radiation.

The veteran worked for many years as an 
electronic technician and would have been 
exposed to solders containing lead and other 
heavy metals.  A blood screen for heavy metals 
at this time would be unreliable since patient 
has been away from that kind of work for nearly 
20 years and any ex[c]ess metals would have 
cleared his system but damaged nerves would 
remain.

In light of the facts that the veteran's 
treatment was probably not designed to deliver 
anywhere enough radiation to produce nerve 
damage, that the equipment he was treated with 
could not produce enough radiation to cause 
nerve injury and that it took too long for his 
symptoms to develop after he received radiation 
therapy[,] it [is] therefore highly unlikely 
that peripheral neuropathy resulted from the 
veteran's treatment in the military."

The veteran opines that his in-service radiation treatment 
damaged the tissue and bone structures of his feet and 
ankles.  It is his understanding that radiation treatment for 
plantar warts has been discontinued for years.  In support of 
his opinion, he has submitted a medical treatise article from 
the American Medical Association, Home Medical Encyclopedia 
which states that ionizing radiation treatment is intended to 
destroy or slow the development of abnormal cells as it 
passes through diseased tissue.  Provided that the correct 
dosage of radiation is given, normal cells suffer little or 
no damage.  Radiation treatment is often used for surgical 
excision of a malignant tumor and/or various cancers.  If the 
benefits of destroying diseased tissue far outweigh the risk 
of damage to healthy tissue, radiation therapy may be used 
for non-malignant diseases.  Radiation usually passes through 
diseased tissues by means of X-rays, or sometimes electrons, 
produced by a machine called a linear accelerator.  This 
device largely supplants apparatus containing radioactive 
cobalt which had the disadvantage of producing ionizing 
radiation that was both less intense than that of X-rays and 
incapable of being shut off.  Complications of radiation 
therapy include fatigue, nausea, vomiting and loss of hair 
from irradiated areas.  Rarely, there is reddening and 
blistering of the skin.

The veteran has obtained excerpts from a 1968 publication by 
the Office of Surgeon General, entitled Medical Department, 
United States Army, Internal Medicine in World War II: 
Infectious Diseases and General Medicine (Volume III), which 
indicate that X-ray therapy had been used as an effective 
treatment for plantar warts during World War II, but that 
such therapy had to be given with great caution to prevent 
damage.  The veteran also provided a definition of iatrogenic 
disorder as "any adverse mental or physical condition 
induced in a patient by effects of treatment by a physician 
or surgeon.  Term implies that such effects could have been 
avoided by proper and judicious care on the part of the 
physician."  A VA Physician Assistant Certified (PAC) 
explained in a January 2000 e-mail that the term "[p]robable 
iatrogenic neuropathy 2nd to radiation exposure probably 
meant that the veteran's pain in the feet had been caused by 
his in-service radiation treatment.

Lay statements from the veteran's former servicemates 
corroborate his report of undergoing radiotherapy treatment 
for plantar warts in the summer of 1943 while stationed in 
Algiers, North Africa in the 82nd Signal Service Company.  
These individuals recall that the veteran complained of 
enduring pain as a result of his radiotherapy.  The veteran 
had informed them of persistent feet pain since that time.  
They are of the opinion that the veteran manifests a foot 
disability which should be service connected.

Other lay statements from the veteran's spouse, who had known 
him for over 32 years, reflect her personal knowledge of him 
having two distinct foot problems since she has known him.  
One of those conditions involved a continuous dull aching 
feeling in his feet.  The other condition consisted of a 
possible gout and/or cellulitis that had occurred on two 
occasions.  She was aware that his work in the electronic 
trouble-shooting field involved some walking and occasional 
ladder work.  In recent years, he has taken Extra Strength 
Tylenol and Codeine for his hot, burning feeling in both of 
his feet to the level of his ankles.  She indicates that she 
is a "very medically oriented person."

A lay statement from the veteran's former co-worker at the 
Executone Company, during the time period from February 1965 
to June 1981, indicates that their duties consisted of 
trouble shooting electronics communications equipment, such 
as intercom, paging and hospital nurse call systems, relating 
to grounded, open and shorted wires.  This individual recalls 
that correction of installation errors by soldering was rare 
and practically non-existent.

Based upon the above, the Board finds that the veteran's 
statements of record establish that he underwent 2 radiation 
therapy treatments to each foot in service.  Bennett, 10 Vet. 
App. at 183.  The Board next finds that the evidence 
establishes that the veteran received a probable radiation 
dose of not more than 2400 rads to each foot in service.  
This finding is supported by VA medical opinion that 
physicians in 1943 would have likely targeted a dose of 1200 
rads for treatment of verruca plantaris.  The Board exercises 
the benefit of the doubt in favor of the veteran by assuming 
that military physicians targeted a dose of 1200 rads per 
each treatment instead of a total dose of 1200 rads.  There 
is no evidence suggesting a higher radiation dose of 1200 
rads per treatment.

Based upon this factual foundation, the Board finds that the 
preponderance of the evidence establishes that the veteran's 
axonal peripheral neuropathy did not manifest itself to a 
compensable degree within one year from his separation from 
service and that he does not manifest any residual bilateral 
foot and ankle disability from his in-service radiation 
treatment for plantar warts.  This finding is based upon 
opinion by a VA peripheral nerves specialist which states 
that the veteran's axonal peripheral neuropathy did not 
manifest within a 30 month period following service and he 
received a dose far less than the 6000 rads required to cause 
his type of disability.  The VA examiner, in arriving at his 
opinion, reviewed the claims folder, referred to medical 
treatise evidence and consulted with radiologists.  This 
finding is also based upon the medical evidence of record 
which fails to establish the existence of a bilateral foot 
and ankle disability until many years after service.

In so concluding, the Board has given careful consideration 
to the opinions contained in the veteran's VA clinical 
records.  At best, these opinions represent generalized 
statements of causality which are not based upon review of 
pertinent evidence contained in the claims folder.  For 
instance, the veteran has given conflicting reports as to the 
onset of his bilateral foot and ankle symptoms and the 
available medical evidence of record fails to record any 
complaint of dysthesia-like symptoms until many years after 
service.  More importantly, these opinions do not discuss the 
veteran's probable in-service radiation dose to each foot.  
As such, these opinions lack an adequate factual foundation.  
The Board further notes that the VA staff dermatologist in 
1999, who provided a vague reference to probability, conceded 
that he was not qualified to render an opinion in this case.  
For these reasons, the opinion by the VA peripheral nerves 
specialist holds greater persuasive and probative weight than 
the opinions favorable to the veteran. 

Furthermore, the medical treatise evidence of record, while 
establishing that radiation treatment has the potential for 
causing cell damage, is of no probative value as it fails to 
speak to the particular facts of this case.  See Sacks v. 
West, 11 Vet. App. 314 (1998).  This is especially so given 
that the veteran has not alleged any of the complications of 
radiation therapy, such as fatigue, nausea, vomiting, loss of 
hair from irradiated areas and/or reddening and blistering of 
the skin, identified by the treatise material.  The VA PAC's 
explanation of the meaning of iatrogenic and the diagnosis 
given by a VA clinician holds no probative value in and of 
itself.

Finally, the Board has also considered the lay testimony and 
statements of record as competent to speak to observable 
symptoms and facts.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, the Board may not consider the lay 
witness opinions of causality as competent evidence as there 
is no showing that any of the lay witnesses possess the 
expertise required to address a question of medical 
causation.  Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  
The veteran's wife has spoken to being "medically 
oriented," but there is no showing that she possesses a 
level of expertise matching that of the VA peripheral nerves 
specialist.  Additionally, the statements negating the 
veteran's history of solder exposure does not address the 
fundamental question as to whether he was exposed to a high 
enough dose of radiation in service to cause his disability.

In summary, the preponderance of the evidence establishes 
that the veteran's axonal peripheral neuropathy did not 
manifest itself to a compensable degree within one year from 
his separation from service and that he does not manifest any 
residual bilateral foot and ankle disability from his in-
service radiation treatment for plantar warts.  There is no 
doubt of material fact to be resolved in his favor.  
Therefore, the claim for service connection for a bilateral 
foot and ankle disability secondary to radiation therapy for 
plantar warts must be denied.


ORDER

The claim for service connection for a bilateral foot and 
ankle disability secondary to radiation therapy for plantar 
warts is denied.




		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

